987 So.2d 1231 (2008)
Freddie KINEARD, Appellant,
v.
STATE of Florida, DEPARTMENT OF JUVENILE JUSTICE, Appellee.
No. 1D08-2210.
District Court of Appeal of Florida, First District.
August 7, 2008.
Ben R. Patterson of Patterson & Traynham, Tallahassee, for Appellant.
John A. Raymaker, Assistant General Counsel for Department of Juvenile Justice, Tallahassee, for Appellee.
PER CURIAM.
This cause is before the Court on appeal from an "Order Vacating Arbitrator's Award," dated April 11, 2008. This order is not appealable as a final order because it vacates a portion of the arbitrator's award without entering judgment thereon. See § 682.15, Fla. Stat. (2007); City of Tallahassee v. Big Bend PBA, 703 So.2d 1066, 1069 (Fla. 1st DCA 1997); Health Care Associates, Inc. v. Brevard Physicians Group, 701 So.2d 118 (Fla. 5th DCA 1997). The order is not appealable as a nonfinal order pursuant to Florida *1232 Rule of Appellate Procedure 9.130(a)(3)(C)(i) because it does not determine the "jurisdiction of the person" as that term is used in the rule. See Fisher v. International Longshoremen's Ass'n, 827 So.2d 1096 (Fla. 1st DCA 2002) (holding order that relates to the right to maintain an action is not appealable pursuant to Rule 9.130(a)(3)(C)(i)).
DISMISSED.
KAHN, PADOVANO, and HAWKES, JJ., concur.